April   8, 1975

The Honorable Jim Sharon Bearden                    Opinion No.   H- 576
Orange County Attorney
Orange County Courthouse                            Re: Whether a county tax
Orange, Texas   77630                               assessor-collector   may be
                                                    required to collect taxes based
                                                    on an assessment   ratio different
                                                    from that of the county.

Dear   Mr.   Bearden:

         You have asked if, when a city elects to avail itself of the pro-
visions of article 1042b, V. T. C. S., a county tax assessor-collector   must
assume collection   of all delinquent and current taxes owed the city, even
though the city’s ratio of assessment   was different from that of the county.

          You advise that the City of Pinehurst,   by ordinance and pursuant to
article 1042b, V. T. C. S., abolished the office of city tax assessor-collector
and gave notice that, effective January 1, 1975, the Orange County Tax
Assessor-Collector    would be empowered to act as tax assessor-collector
for the city and that the said official should “perform   all of the duties here-
tofore performed   by the said city tax assessor   and tax collector.  I’ Article
10&b,.. section 4provides   that when a city, does so:

                   Sec. 4.    The property situated within and subject
                   to taxation in said incorporated    cities, towns or
                   villages;.   . taking advantage of this Act shall be
                   assessed    at the same value as it is assessed    for
                   county and state purposes.      (Emphasis   added).

          Similar statutory provisions      are found in articles  1066b and
7359, V. T. C. S.   They   have  been  held  valid.  Attorney  General  Opinions
M-569 (1970), O-2125 (1940), O-2152 (1940).         See Lancaster   Independent
School District v. Pinson,      510 S. W. 2d 380 (T=.     Civ. App. -- Dallas
19 14, writ ref’d n. r. e. ). We assume the City and the County Commissioners
Court reached agreement       on the compensation     to be paid for such services.
See Attorney General Opinions M-146 (1967), 0-~6949 (1945).           But the Orange
County Tax Assessor-Collector         must assume the city duties in any event.
The Legislature   has not given counties or county tax assessor-collectors          a
choice.


                                              p. 2571
                                                                                     .   .   _




The Honorable    Jim Sharon Bearden     - Page   2 (H-576)



          It is recognized   that ordinarily c’ities may lawfully utilize fractional
assessments.      Attorney General Opinion H-448 (1974).      W.hen cities employ
article 1042b, they give up control of the basis upon which assess,ments        will
be made.     Section 4 of article 1042b specifies that property within cities
taking advantage of the statute is to be assessed     at the same value as it is
assessed   for county and state purposes,    but it does not require that past
due city taxes be abandoned unless they were assessed        on that basis.   The
duties to be assumed include the duty to “collect alI the taxes due the city. I’
(emphasis    added) Art. 1044, V. T. C. S. The worT”all”,        as used in the
statute, includes delinquent taxes and taxes on property which improperly
eeeaped assessment      in previous years.   Art. 1047, V. T. C. S.

          However,    article 1047 does indicate that whenever the city assessor
and collector  ascertains    that any taxable property has not been assessed     for
any previous year, he should assess       it in a supplement to his next assess-
ment roll “at the same rate under which such property should have been
assessed   for such year. ‘I (Emphasis     added)

           The provisions     of article 1047 have been part of our law for a
hundred years.       In our  opinion,   the command of section 4 of article 1042b,
requiring *at property in cities taking advantage of its provisions         “shall
be assessed     at the same value as it is assessed     for county and state purposes”
speaks prospectively       and forbids the city of Pinehurst fzo m interfering with
or controlling    the judgments or evaluations     of the county tax assessor   for
1975 assessments.        Attorney General Opinion O-5426 (1943).      It does not
however prevent the County Tax Assess,or-Collector           from observing past
city actions which affect legal assessments        made or to be made for prior
years,   collecting   deli.nquent taxes computed in compliance     therewith,   or
performing     the duties imposed by article 1047, V. T. C. S.

                                 SUMMARY

                  When a city properly elects to avail itself of the provisions,
                  of article 1042b, V. T. C. S. , a county tax assessor-collector
                  is required to assume collection of all delinquent and
                  current taxes owed the city, even though the city’s ratio
                  of assessment   for prior years has been different from
                  that of the county, but the city cannot otherwise control the
                  rate of assessments.

                                                    Very   truly yours,




                                                    Attorney   General    of Texas


                                          pe 2572
The Honorable   Jim Sharon Bearden   - Page   3 (H-576)




C. ROBERT HEATH,       Chairman
Opinion Committee




                                        PO 2573